Case 2:04-cv-08604-JZ-DTB Document 618 Filed 01/15/19 Page 1 of 2 Page ID #:6680
                                                                   RECEIVED
                                                                CLERK, U.S. DISTRICT COURT



                                                                       1/15/2019

                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                        CR
                                                                BY: ___________________ DEPUTY


                       NOTE: This order is nonprecedential.


               United States Court of Appeals
                   for the Federal Circuit
                             ______________________

              DAVID GROBER, VOICE INTERNATIONAL, INC.,
                         Plaintiffs-Appellants

                                        v.

                            MAKO PRODUCTS, INC.,
                              Defendant-Appellee

                   AIR SEA LAND PRODUCTIONS, INC.,
               CINEVIDEOTECH, INC., SPECTRUM EFFECTS,
                 INC., BLUE SKY AERIALS, INC., DOES 1-10,
                                 Defendants
                           ______________________

                                   2017-1507
                             ______________________

                Appeal from the United States District Court for the
             Central District of California in No. 2:04-cv-08604-JZ-
             DTB, Judge Jack Zouhary.
                             ______________________

                   ON PETITION FOR PANEL REHEARING
                           ______________________

              Before PROST, Chief Judge, MOORE and WALLACH, Circuit
                                     Judges.
              PER CURIAM.
                                   ORDER
Case 2:04-cv-08604-JZ-DTB Document 618 Filed 01/15/19 Page 2 of 2 Page ID #:6681



             2                            GROBER   v. MAKO PRODUCTS, INC.



                Appellant David Grober filed a petition for panel
             rehearing.
                 Upon consideration thereof,
                 IT IS ORDERED THAT:
                 The petition for panel rehearing is denied.
                The mandate of the court will issue on January 22,
             2019.


                                               FOR THE COURT

             January 15, 2019                  /s/ Peter R. Marksteiner
                  Date                         Peter R. Marksteiner
                                               Clerk of Court
